DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mihara (United States Patent Application Publication No. US 2005/0161803 A1, hereinafter “Mihara”).
In reference to claim 1, Mihara discloses a method which meets the claim.  Figures 1-17 of Mihara discloses a method of forming a semiconductor device which comprises forming a first dielectric layer (14) over a first side of a substrate (13).  An opening is formed through the first dielectric layer (14) and into the substrate (13).  A first conductive line (17) and a second conductive line (29b) are simultaneously formed wherein an entirety of the first conductive line (17) is over an upper surface of the first dielectric layer (14).  The second conductive line (29b) extends along sidewalls and a bottom surface of the opening and over the upper surface of the first dielectric layer (14).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mihara in view of Bonifield et al. (United States Patent Application Publication No. US 2009/0278238 A1, hereinafter “Bonifield”).
In reference to claim 2, Mihara does not disclose forming a dielectric liner layer in the opening prior to forming the first and second conductive lines.  However Bonifield discloses (p. 1, paragraph 4) that forming a dielectric liner layer in the opening prior to depositing a conductive material in the opening provides the benefit of electrical isolation of the forthcoming conductive material from the surrounding substrate.  Bonifield discloses that improved electrical isolation is a known goal in the art (p. 1, paragraph 9, p. 2, paragraph 11).  In view of Bonifield, it would therefore be obvious to form a dielectric liner layer in the opening prior to forming the first and second conductive lines.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mihara in view of Bonifield as applied to claim 2 above and further in view of Cao et al. (USPN 6,016,011, hereinafter “Cao”).
In reference to claim 3, neither Mihara nor Bonifield discloses that the upper surface of the dielectric liner layer is level with the upper surface of the first dielectric layer.  However Cao discloses that it is desirable in the art to form planar layers in an integrated circuit so as avoid step coverage defects which can negatively affect device reliability (column 1, lines 23-39).  In view of Cao, it would therefore be obvious to implement the dielectric liner layer such that its upper surface is level/coplanar with the upper surface of the first dielectric layer in the device of Mihara constructed in view of Bonifield.

Allowable Subject Matter
Claims 8-20 are allowed.
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement a method of forming a semiconductor device which comprises forming first and second conductive lines simultaneously in an opening which extends through a first dielectric layer and a substrate such that an entirety of the first conductive line is over an upper surface of the first dielectric layer and the second conductive line extends over the upper surface of the first dielectric layer and along sidewalls and a bottom of the opening in combination with the suggested seed layer, mask layer, and second dielectric formation steps as described by the applicant in claims 4 and 6.  In the examiner’s opinion, it would also not be obvious to implement a method of forming a semiconductor device which comprises depositing a liner layer, a barrier layer, and a seed layer in an opening in a substrate, patterning a photoresist layer to form an interconnect trench, respectively forming first and second conductive lines in the substrate opening and interconnect trench in combination with depositing a dielectric material over the substrate, first and second conductive lines such that the dielectric material extends into the opening and along sidewalls of the second conductive line as described by the applicant in claims 8 and 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN QUINTO/Examiner, Art Unit 2817   

/MOHAMMAD M HOQUE/Primary Examiner, Art Unit 2817